DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 06/30/2022 has been entered and fully considered. Claims 1-5 and 7-18 are pending, of which claims 1-4, 7-11, 13 and 14 are currently amended. Claim 6 is cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 102 and 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/30/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164570 A1 (Bang) in view of US 2014/0193670 A1 (Ahn).

    PNG
    media_image1.png
    322
    442
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    394
    media_image2.png
    Greyscale

Regarding claims 1 and 7, Bang discloses a battery pack [0059] comprising a battery cell 220, a protective circuit module 230 electrically connected to an electrode tab (electrode terminals 222, 224) extending from the battery cell 220 [0052], and a frame (lower case 100) that includes a frame main body [0051] and a first pressing rib (support part 126/126a/126b/126c) [0056]-[0058], wherein the frame main body forms a cell accommodation portion (battery cell mounting part 110) configured to accommodate the battery cell [0051], and the first pressing rib 126 protrudes from the frame main body in a direction opposite the cell accommodation portion 110, to appropriately support downward pressure applied by a welding tip [0056], [0075]. See Figs. 1, 3-8 and 15.
Bang does not disclose a second pressing rib disposed at a position facing the first pressing rib 126 in a thickness direction of the frame 100, and the electrode tab 224 and the protective circuit module 230 are arranged between the first pressing rib 126 disposed at an upper position proximate to the protective circuit module 230 and the second pressing rib disposed at a lower position proximate to the electrode tab 224, such that the first pressing rib 126 and the second pressing rib press the electrode tab 224 against the protective circuit module 230 between the first pressing rib 126 and the second pressing rib.

    PNG
    media_image3.png
    657
    758
    media_image3.png
    Greyscale

Ahn teaches at least one supporting member 414 (pressing rib) [0065] positioned around holes 411 through which a welding rod may be inserted and withdrawn to weld electrode tabs to corresponding connection parts 212 of a PCM 200, so as to partially support the PCM 200 [0059], and the PCM 200 may be easily welded through the holes 411 so that time required to assemble the battery pack may be decreased [0060]. See Figs. 1, 3. Therefore it would have been obvious to one of ordinary skill in the art to include second pressing ribs 414 on the side from which the welding rod is applied, as in Ahn, at positions facing the first pressing rib 126 in a thickness direction of the frame 100 of Bang, such that the electrode tab 224 and the protective circuit module 230 are arranged between the first pressing rib 126 disposed at an upper position proximate to the protective circuit module 230 and the second pressing rib 414 disposed at a lower position proximate to the electrode tab 224, such that the first pressing rib 126 and the second pressing rib 414 press the electrode tab 224 against the protective circuit module 230 between the first pressing rib 126 and the second pressing rib, because they would further support the connection of the electrode tab 224 and the protective circuit module 230 as discussed in Bang [0056], [0074]-[0077], and because as taught by Ahn they would partially support the protective circuit module while allowing the protective circuit module to be easily welded so that time required to assemble the battery pack may be decreased. Note also that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 2, Bang further discloses that an opening is present in the first pressing rib (support part 126b) [0058] for coupling between the electrode tab 222 and the protective circuit module 230, and the electrode tab is aligned with the opening [0056], [0075]. See Figs. 6, 15.

    PNG
    media_image4.png
    310
    388
    media_image4.png
    Greyscale

Regarding claims 3 and 9, Bang further discloses that the first pressing rib (support part 126b) has a rim shape surrounding the opening in the first pressing rib 126b [0058], the opening providing a space for coupling the electrode tab 222 and the protective circuit module 230 together [0056], [0075]. See Figs. 6, 15. Ahn further teaches that the second pressing rib 414 has a solid plate shape not including an opening. See Fig. 3. Although Bang does not specifically teach that the rim shape completely and continuously encircles the opening, the claimed shape nevertheless would have been obvious to one of ordinary skill in the art because Bang specifically contemplates modifying the shape of the support part 126 [0057]-[0058], and the claimed shape would have been an obvious variant that would appropriately support the electrical connection region as required by Bang [0056]. Absent persuasive evidence that the particular configuration is significant, the configuration of the claimed first pressing rib is considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 10, Bang further discloses that the pressing ribs 126 protrude side by side from the frame main body in the direction opposite the cell accommodation portion 110 [0056]. See Fig. 3.
Regarding claims 11 and 12, Bang further discloses that the electrode tab includes first 222 and second 224 electrode tabs extending from the battery cell 220 and having different polarities [0052], and the first pressing ribs 126 include two pressing ribs 126 per cell accommodation portion 110 [0056], which are spaced apart from each other along a partition wall 121 of the frame main body, the partition wall facing the cell accommodation portion 110 [0053], [0056]. See Fig. 3. Ahn further teaches that the corresponding second pressing ribs 414  include two pressing ribs 414 per cell accommodation portion [0059], [0065]. See Figs. 1, 3.
Regarding claim 13, Bang further discloses a protective circuit module cover (upper case 300) coupled to the frame 100 to accommodate the protective circuit module 230 [0060]. See Fig. 8.

Claims 4, 5, 8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164570 A1 (Bang) in view of US 2014/0193670 A1 (Ahn), as applied to claims 1-3, 7 and 9-13 above, and further in view of US 2010/0092859 A1 (Kim).
Regarding claims 4, 5 and 8, the combination of Bang and Ahn teaches the battery pack of claim 1, with the first 126 and second 414 pressing ribs arranged with the protective circuit module 230 therebetween, as shown above, and Bang further discloses that a circuit accommodation space (protection circuit module mounting part 120) is disposed above a terrace of the battery cell 220 and accommodates the protective circuit module 230 and the pressing ribs [0051], [0056], the electrode tab 224 extends beyond the terrace and overlaps the protective circuit module 230 placed above the terrace, and the first pressing rib 126 is configured to press downward the electrode tab 224 and the protective circuit module 230, which overlap each other, from an upper side of the electrode tab 224 and the protective circuit module 230 [0056], [0075]. See Figs. 1, 3, 8, 15. Note that the claimed directions are not intrinsic features of the battery pack, but rather depend on the orientation of the battery pack and the perspective from which it is viewed. Note also that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Bang does not teach that the first pressing rib is configured to press the electrode tab and the protective circuit module toward the terrace and the electrode tab wraps around the second pressing rib by extending from a lower surface of the second pressing rib to an upper surface of the second pressing rib and overlaps the protective circuit module above the upper surface of the second pressing rib. Kim however teaches forming electrode tabs 134, 135 extending beyond the terrace of bare cell 110 to wrap around a horizontal portion 446 (pressing rib) of a frame 441 by extending from a lower surface of the horizontal portion 446 to an upper surface of the horizontal portion 446 and overlapping a circuit board 451 (protective circuit module) above the upper surface of the horizontal portion 446 above the terrace, so that the circuit board 451 is positioned on the top surface of the horizontal portion 446 and thus the horizontal portion 446 protects the circuit board 451 from external shock [0103]. See Fig. 10. Therefore it would have been obvious to one of ordinary skill in the art to dispose the electrode tabs of Bang to extend from a lower surface to an upper surface of a pressing rib as claimed, overlapping with the terrace, as in Kim, whereby the first pressing rib would press the electrode tab and the protective circuit module toward the terrace, because it could protect the circuit board from external shock.

    PNG
    media_image5.png
    250
    429
    media_image5.png
    Greyscale

Regarding claims 14-18, the combination of Bang and Ahn teaches the battery pack of claim 1, as shown above, and Bang further discloses a protective circuit module cover (upper case 300) coupled to the frame 100 to accommodate the protective circuit module 230 [0060]. See Fig. 8. Although Bang does not teach the claimed first and second coupling protrusions and fastening rib, such attachment features are well known in the art. For example, Kim teaches coupling ribs 162, recesses 163, and protrusions 141b for firmly coupling a holder frame 140 and a cover 160 to each other [0045]-[0046]. See Fig 3. Therefore it would have been obvious to one of ordinary skill in the art to provide the battery pack of Bang with the claimed first and second coupling protrusions and fastening rib, as known means effective for firmly coupling the cover and the frame. Furthermore the particular configurations of the attachment features including their shapes and positions is not considered to be significant and would have been an obvious matter of design choice for one of ordinary skill in the art. See MPEP 2144.04 IV B, VI A-C.
Further with respect to claim 16, Bang further discloses that the protective circuit module cover 300 includes an open portion that accommodates the protective circuit module 230 and an upper surface portion, a lower surface portion, a left surface portion, a right surface portion, and a front surface portion that cover five different surfaces of the protective circuit module 230 [0053], [0060]. See Figs. 8, 9.
Further with respect to claim 18, Bang further discloses that the pressing rib 126 is disposed along a partition wall 121 of the frame main body, the partition wall 121 facing the cell accommodation portion 110 [0053], [0056]. See Fig. 3.

Response to Arguments
Applicant’s arguments filed 06/30/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727